
	

113 HRES 159 IH: Expressing support for designation of the week of April 14, 2013, through April 20, 2013, as National Osteopathic Medicine Week.
U.S. House of Representatives
2013-04-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. RES. 159
		IN THE HOUSE OF REPRESENTATIVES
		
			April 12, 2013
			Mr. Heck of Nevada
			 submitted the following resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Expressing support for designation of the
		  week of April 14, 2013, through April 20, 2013, as National Osteopathic
		  Medicine Week.
	
	
		Whereas there are currently more than 100,000 osteopathic
			 physicians and osteopathic medical students in the United States;
		Whereas osteopathic physicians have made significant
			 contributions to the United States health care system since the founding of
			 osteopathic medicine by Andrew Taylor Still, M.D., D.O., in 1874;
		Whereas osteopathic physicians have treated United States
			 presidents, Olympic athletes, contributed to the fight against AIDS and the
			 fight for civil rights, and served on national health care panels;
		Whereas osteopathic physicians are fully licensed to
			 prescribe medicine and practice in all specialty areas of medicine, including
			 surgery;
		Whereas osteopathic physicians are trained to consider the
			 health of the whole person and use their hands to help diagnose and treat their
			 patients;
		Whereas osteopathic physicians and medical students in the
			 United States are dedicated to improving the health of their communities
			 through education and awareness-based efforts, as well as by delivering quality
			 health services;
		Whereas the citizens of the United States recognize the
			 need for osteopathic physicians who are committed to bringing attention to
			 improving the health of people in the United States, regardless of age, income
			 level, or ethnicity; and
		Whereas the week of April 14, 2013, through April 20,
			 2013, would be an appropriate week to designate as National Osteopathic
			 Medicine Week: Now, therefore, be it
		
	
		That the House of Representatives supports
			 the designation of National Osteopathic Medicine Week.
		
